Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 20 recites the term “acrylic” which is not described in the specification.  The Examiner has interpreted this to be “acyclic” which matches the description.  Correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Baker (7824511) in view of Pantone (6384130).
Regarding claims 20-22, Baker discloses a propellant composition that includes a binder system of HTPB polymer (meets hydroxyl terminated binder limitation) and a curative such as isophorone diisocyanate (col. 3, lines 20-25), an oxidizer such as ammonium perchlorate and fuel such as aluminum (col. 3, lines 40-50).  The use of a dimer diol is not disclosed.
Pantone discloses the use of a dimer diol (C-36)(molecular weight 606) with an isocyanate to form a plasticizer for a polybutadiene polymer containing OH groups (same as HTPB) (see examples and col. 11, lines 30-45)).  Pantone discloses in the prior art section that plasticizers are known for use in propellant compositions that include HTPB (a polyurethane polymer)(col. 1, lines 59-67).  Pantone suggests that the plasticizer system disclosed will improve plasticizer migration which can occur during propellant storage (col. 1, lines 10-25 and col. 1, lines 59-67).  Pantone further discloses the isocyanate material can include toluene diisocyanate which would cause the reaction product of the isocyanate and dimer diol to be aromatic.  Various isocyanate materials are disclosed in col. 6, lines 30-50.
It would have been obvious to one having ordinary skill in the art at the time the invention was made and/or filed to use the dimer diol plasticizer system of Pantone with the propellant of Baker since Pantone discloses that such a system can improve plasticizer migration that occurs during propellant storage and references prior art that includes the same HTPB polymer that is used in Baker.  Similarly the same isocyanate is used in both the Baker and Pantone reference and thus one of skill would expect the addition of the dimer diol to result in the same improved properties for the Baker propellant as achieved in the Pantone composition.
Regarding claim 23, neither patent discloses an exact amount of dimer diol but note that Baker discloses the amount of isocyanate and curative to be at 5 %.  Further, the dimer diol is included in the .
Allowable Subject Matter
Claims 1, 3-9, 11-16, 18, and 19 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AILEEN BAKER FELTON whose telephone number is (571)272-6875.  The examiner can normally be reached on Monday 9-5:30, Thursday 11-3, Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AILEEN B FELTON/Primary Examiner, Art Unit 1734